 In the Matter of Louis PIZITz DRY GOODSCOMPANY,EMPLOYERandRETAIL,WITOLESALE AND DEPARTMENT STORE EMPLOYEES UNION,CIO, PETITIONERCase No. 10-R-1822.-Decided November 5, 194(Mr. Kenneth, Perrine,of Birmingham, Ala., for the Employer.Mr. John, J. Sch,uiter,of Birrniiighani, Ala., for the Petitioner.Mr. Thar ren H. Leland,of counsel to the Board.DECISIONANDDIRECTION OF ELECTIONUpon a petition duly filed, hearing in this case was held on July11 and 12, 1946, at Birmingham, Alabama, before Frederick A.Aicher, hearing officer.At the hearing, the Employer moved to dis-miss the proceeding.The motion is hereby denied.'The hearingofficer's rulings made at the hearing are free from prejudicial errorand are hereby affirmed.Upon the entire record in the case, the National Labor RelationsBoard makes the following :FINDINGS OF FACTT.TIlE-BUSINESS OF TIIE EMPLOYERLouis Pizitz Dry Goods Company, an Alabama corporation, main-tains a warehouse, and a department store in Birmingham, Alabama.' In support of its motion to dismiss, the Employer contends (1) that it is not engagedin commerce within the meaning of the Act; (2) that the Petitioner has failed to meetthe registration and/or the filing of annual reports requirements of an Alabama statute,known as the Bradford Act, and hence is disqualified from representing the employees ofthe Employer; and (3) that while the Petitioner's Local 436 may have an interest amongits employees, the -Petitioner itself has no such interest, because authorization cards sub-mitted to the Board designated the local and not the Petitioner.Upon the facts set forth in SectionI. infra,we later find that the Employer's first con-tention is without meritFor reasons set forth in a previous proceeding in which the Em-plover was involved(Matter of Louis Pizitz DryGoodsCompany,56 N. L R B 1026),we hereby reject the Employer's second contentionAnd we also are of the opinion thatthe Employer's third contention lacks meritwe have held that the requirement that apetitioning union submit proof of representation is but an administrative' expedient"adopted to enable the Board to determinefor itselfwhether or not further proceedingsare warranted . ."Matter of 0 D. Jennings d Company,68 N L R B 516 We aresatisfied, moreover, that the Petitioner has a substantial interest in this proceeding, mas-mnuch as its local is merely one of its branches.71NL14B,No.84..579 580DECISIONSOF NATIONALLABOR RELATIONS BOARDThis proceeding is concerned only with the Employer's departmentstore.During the past year the Employer purchased a variety, ofmerchandise for its department store, valued at approximately$5,000,000, of which about 80 percent was received from points outsidethe State of Alabama.During the same period the value of merchan-dise sold at the Employer's department store approximated $8,000,-000.Also during the same period the store's mail order businessapproximated $100,000 in value, of which about $3,000 worth ofmerchandise was shipped to points outside the State of Alabama.Despite the Employer's contention to the contrary, we find that itis engaged in commerce within the meaning of the National LaborRelations Act.211.TIIE ORGANIZATION INVOLVEDThe Petitioner is a labor organization affiliated with the Congressof Industrial Organizations, claiming to represent employees of theEmployer .3III.THE QUESTION CONCERNINGREPRESENTATIONThe Employer refuses to recognize the Petitioner as the exclusivebargaining representative of employees of the Employer until thePetitioner has been certified by the Board in an appropriate unit.We find that a question affecting commerce has arisen concerningthe representation of employees of the Employer, within the mean-ing of Section 9 (c) and Section 2 (6) and (7) of the Act.IV.THE APPROPRIATE UNITThe Petitioner seeks a unit of all employees of the Employer whoare directly engagedin theretail sale or handling of merchandise,and who maintain and service the building,excluding maintenanceemployees who are represented by other unions.The Employer con-tends, however, that substantially a store-wide unit is appropriate.'As a result of this dispute,there are specific employees whom thePetitioner would exclude and the Employerwouldinclude; theseemployees are discussed below. In addition,there are employeeswhom the Petitioner wouldinclude andthe Employerwouldexclude;these employees are also treated below.Finally,there are employeeswhom the Petitioner would include and concerning whom the Enm-2 SeeMatter of J. L BrandeisitSons, 53 N L R B 352,and cases cited thereinWehave previously asserted jurisdiction over the Employer's store.Matter of Louts Ptiznt.:Dry Goods Company, supra$ Evidence adduced at the hearing discloses that the Petitioner is clearly a labor organi-zation within the meaning of the National Labor Relations Act.The partiesagree to include those employees listed in Appendix A, attached hereto ,and they agree to exclude those employees listed in Appendix B, also attached hereto. LOUIS PIZITZ DRY GOODS COMPANY581ployer takes no clear position, and an employee whom the Employerwould include and concerning whom the Petitioner takes no clearposition; we also consider these employees below.A. Employeeswhomthe Petitionerwould exclude and theEmployerwould includeOffice and clerical employees:There are certain office and clericalemployees whom the parties agree to include 5 and there are otheroffice and clerical employees' whom the Petitioner would exclude asworkers not directly engaged in retail sale or handling of merchandise.We are satisfied, however, that all of the office and clerical employeesare bound by a strong community of interest.The record reveals,moreover, that all of these employees are subject to the store rules andregulations and that they have similar working hours and conditionsof employment.Accordingly, we shall include all office and clericalemployees.Trainee buyers, and assistant buyers:The record reveals thatneither the trainee buyers nor the assistant buyers now possess markedsupervisory authority.Nevertheless, they are being trained forsupervisory positions.On the basis of their functions and their posi-tion in the store hierarchy, we shall exclude them.7The engraver in the stationery department:This employee handengraves initials on stationery with the use of a vise and engravingtools.Although he does no selling, he performs his work on the sell-ing floor and actually handles stationery which is sold by the Em-ployer.Accordingly, we shall include him.The engraver in the men's furnishing department:This employeeengraves belt buckles in the men's furnishing department.He occu-pies a position similar to that of the engraver in the stationery de-partment.Accordingly, we shall also include the engraver in themen's furnishing department.Candy workroom employees:These employees are candy makers.Their product is sold by the Employer.We shall include them.Shoe repair department employees:These employees are principallyengaged in shoe building, shoe rebuilding, and shoe repair.All arelocated on the selling floor and sell articles such as laces, heels, 'andpolish.We perceive no valid distinction between the duties of em-ployees in this department and those of employees in other depart-5These employees are the markers,pickup boys,sheetwriters,order fillers,authorizersand stock clerks, all of whom are listed in Appendix A.°Among these employees are adjustment clerks, tracers, mail clerks,telephone operators,receiving clerk, multigraph operators,employees in the treasurer's department,employeesin the auditing department, employees in the accounts receivable department,employeesin the accounts payable department,office cashiers,file clerks, statisticians,invoice clerks,order checkers,tube room cashiers,and floor cashiers.7SeeMatter of J. L. Brandeis&Sons,54 N. L.R B 880. 582DECISIONS OF NATIONAL LABOR RELATIONS BOARDmeats,who are hereinafter included in the appropriate unit.Al-though the department is operated as a concession, the record revealsthat when an employee is hired, the Employer inserts an advertisementin the newspaper requesting individuals with specific qualifications tocall at itsemployment office.Thus, persons who respond to the ad-vertisement are then interviewed in a manner similar to that of anyother prospective employee of the Employer.While the concession-aure setsthe salary of employees in his department, it must meet thescale set by the Employer.Employees in the concession are paid bythe Employer, who, in turn, is reimbursed by the concessionaire.TheEmployer reports employees in this department for Social Securitypurposes.We are satisfied that employees in the shoo repair depart-ment are ennployeps of the Employer within the meaning of the Actwho should be included in the unit.Accordingly, we shall includeall but the concessionaire himself.Interior decorators:These employees are not attached to any specialdepartment and frequently leave the store to advise customers withreference to home furnishings.They receive commissionson sales.We are satisfied that they have interests intimately related to those ofother employees who are included in the unit.We shall, therefore, in-clude them.Promotion department:This department is comprised of a publicrelations manager, assistant advertising maliager, copy writer, assist-ant display manager, window dressers, sign writers, artists, personalshoppers and the customer relations manager.We are convinced thatthese employees are professional workers with interests basically un-related to those of other employees included in the unit.Accordingly,we shall exclude them.8Operations department purchasing agent:This employee purchasespaper, twine, packing materials, and stationery for the store and theshops for prices and samples.He also acts as a floor walker a substan-tialpart of his working time.As hereinafter indicated, floor walkersare included in the unit.Accordingly, we shall include the operationsdepartment purchasing agent.Floor walkers:These employees answer customers' questionns, reportunder-staffed departments to buyers, Fund direct sales people to waitingcustomers. It is clear that they do not possess supervisory authority.We are of the opinion that floor walkers have interests intimately re-lated to those of other employees included in the unit.Consequently,we shall include floor walkers.Nurse:This employee operates a small dispensary for sick cus-tonners and employees. She is clearly it professional worker.We shallexclude her.°8 SeeMatter of Montgomery Ward and Company,Inc,64 N L B. B 6749SeeMatter of Montgomery Ward and Company,Inc,53 N L B.B. 1300 LOUIS PIZITZ DRY GOODS COMPANY583Housekeeper:Charged with the responsibility of maintaining san-itary conditions throughout the store, this employee supervises theporters and maids.We shall exclude her as a supervisory employee.Appliance service man:This employee services appliances for cus-tomers in their homes, and he also demonstrates their use in the store.He is clearly engaged in the handling of merchandise for retail sale.We shall include him in the unit.Monogram, machine operator:This employee, who works side byside with sales personnel, operates a monogram machine which initialslinens and handkerchiefs.We are satisfied that she occupies a positionsimilar to that of the engravers in the stationery and men's furnishingdepartment.Accordingly, we shall include her.Art needle-work instructors, hemstitchers and buttonholers:Therecord reveals that these employees perform finishing operations onitems sold in the department.They carry their own sales tickets andwork with sales people in the department.The duties of these em-ployees are akin to those of other employees included in the unit.Therefore, we shall include them.Technicians, receptionist, and dispensers in the optical department:The technicians grind and polish lenses and sometimes sell merchan-dise; the dispensers sell optical findings; and the receptionist routescustomers to the optometrist 1°We are persuaded that these employeeshave interests intimately related to those of other employees includedin the unit.Accordingly, we shall include them.Photographic department employees:The employees of the conces-sionaire of this department, a concession, are engaged in the retailsale of photographs.We are satisfied that they are employees of theEmployer within the meaning of the Act.Accordingly, we shall in-clude them.Beauty shop department employees:This department is comprisedof beauticians, hair stylists, manicurists, and similarly engaged em-ployees.We can perceive no valid distinction between employees inthe beauty shop department and other employees who are included inthe unit.We shall, therefore, include the beauty department em-ployees.Warehouse manager:This employee directs and supervises the activi-ties of a number of subordinates who place merchandise in its properplace in the warehouse.As a supervisory employee, he will be excludedfrom the unit.Layaway department supervisor:This employee directs the activitiesof subordinate workers, who store merchandise until the customer is10The optometrist,listed in Appendix B, is excluded as a professional worker byagreement of the parties. 584DECISIONS OF NATIONAL LABOR RELATIONS BOARDready to claim it.As a supervisory employee, he'will be excludedfrom the unit.Stock manager:This employee directs the activities of stock clerksin the stock room.As a supervisory employee, he will be excludedfrom the unit.Assistant credit manager and the installment collection manager:Although these employees do not possess marked supervisory authority,they are being trained for supervisory positions.On the basis of theirfunctions and their position in the store hierarchy, we shall excludethem.B. Employees whom the Petitioner would include and the Employerwould excludeDemonstrators:These employees,who work in various departments,are specially trained sales people retained by manufacturers to selltheir products in the Employer's store.The regular wages of demon-strators, however, are usually paid by the Employer who, in turn, isreimbursed by the manufacturers. In the hiring of demonstrators, theEmployer usually selects two or three individuals who, it believes, willbe suitable for the manufacturer, and the manufacturer then selectsone.Demonstrators sometimes make sales of store merchandise otherthan those products they are demonstrating. Evidence adduced at thehearing discloses that the hours and working conditions of demonstra-tors do not vary from those of other employees. The demonstratorsare subject to the general store rules and regulations governing thework of all employees in the store. It is clear that the Employer hasconsiderable control over the discharging of demonstrators.We aresatisfied that demonstrators are employees of the Employer withinthe meaning of the Act, and that they have a strong community of in-terest with other employees included in the unit.Accordingly, weshall include the demonstrators."C.Employees whom the Petitioner would include and concerningwhore, the Employer takes no clear positionDressmaker, silk-goods department:This individual, a concession-aire, is self-employed.We shall exclude her.The key department employees:Employees in this department, aconcession which has not yet begun to operate, will sell new locks,repair old locks, and make and sell new keys.As in the case of theshoe repair department employees, we are satisfied that personnel ofthe key department are employees of the Employer within the meaning" SeeMatter of May DepartmentStores Company,59 N L R B 976Matter of MayDenartneent Stores Company,54 N L R B 230 , andMatter of Hale BrothersStores, Inc.62 N. L. R. B. 367. LOUIS PIZITZ DRY GOODS COMPANY585of the Act.We shall include the key department employees, except forthe concessionaire himself.The watch repairman:This employee repairs watches in a depart-ment operated as a concession.As in the case of the shoe repair de-partment, we are satisfied that he is an employee of the Employerwithin the meaning of the Act.Accordingly, we shall include him.D. The employee whom the Employer would include and concerningwhom the Petitioner takes no clear positionThe watchman:This employee stays in the store at night, works atthe A. D. T. clock, and inspects for fire and leakage.We are satisfiedthat he is engaged in duties relating to the maintenance of the store,and has interests intimately related to those of other employees in theunit.We shall include the watchman.12We find that all employees of the Employer directly engaged in theretail sale or handling of merchandise, and who maintain and servicethe building, including all office and clerical employees," the engraverin the stationery department, the engraver in the men's furnishingdepartment, candy workroom employees, shoe repair department em-ployees, interior decorators, the operations department purchasingagent, floorwalkers, the appliance service nnan, the monogram machineoperator, art needle-work instructors, hemstitchers and buttonholers,technicians, receptionist and dispensers in the optical department,photographic department employees, beauty shop department em-ployees, demonstrators, key department employees, the watch repair-man, the watchman, and those employees listed in Appendix A,attached hereto, but excluding concessionaires, trainee buyers andassistant buyers, promotion department employees, the nurse, thehousekeeper, the warehouse manager, the layaway department super-visor, the stock manager, assistant credit manager, installment collec-tion nmanager, maintenance employees represented by other unions,employees listed in Appendix B, attached hereto, and all supervisoryemployees with authority to hire, promote, discharge, discipline, orotherwise effect changes in the status of employees, or effectively rec-ommend such action,' constitute a unit appropriate for the purposes" SeeDotter of the May Department Stores Company, supra13Among these employees are adjustment clerks,tracers, mail clerks,telephone operators,receiving clerk,multigraph operators,employees in the treasurer's department,employeesin the auditing department,employees in the accounts receivable department,employeesin the accounts payable department,office cashiers,file clerks,statisticians,invoice clerks,order checkers,tube room cashiers,and floor cashiers.14Excluded from the unit as supervisory employees are the delivery superintendent, thecomptroller,and the accounts payable department supervisorThe record indicates thatthese employees fall within the meaning of definition of supervisory personnel. 586DECISIONS OF NATIONAL LABOR RELATIONS BOARDof collectivebargaining within the meaning ofSection 9(b) of theAct.DIRECTION OF ELECTIONAs part of the investigation to ascertain representatives for thepurposes of collective bargaining with Louis Pizitz Dry Goods Com-pany, Birmingham, Alabama, an election by secret ballot shall beconducted as early as possible, but not later than thirty (30) claysfrom the date of this Direction, under the direction and supervisionof the Regional Director for the Tenth Region, acting in this matteras agent for the National Labor Relations Board, and subject toSections 203.55 and 203.56, of National Labor Relations Board Rulesand Regulations-Series 4, among the employees in the unit foundappropriate in Section IV, above, who were employed during the pay-roll period immediately preceding the date of this Direction, includ-ing employees who did not work during said pay-roll period becausethey were ill or on vacation or temporarily laid off, and includingemployees in the armed forces of the United States who present them-selves in person at the polls, but excluding those employees who havesince quit or been discharged for cause and have not been rehired orreinstated prior to the date of the election, to determine whether ornot they desire to be represented by Retail, Wholesale and DepartmentStore Employees Union, CIO, for the purposes of collective bar-gaining.APPENDIX ASales people in the followingDepartm en,tsHosieryGlovesNotionsTobaccoMen's HatsBoys' Clothing and FurnishingLinenPatternFurSchool BooksLadies' ShoesMien's Shoes, etc. (p. 77)Pictures and MirrorsNovelties and JewelryBooks and FictionSewing MachinesE'inployeesPortersMaidsElevator OperatorsFreight Elevator StarterPassenger Elevator StarterPaper BalersDelivery DriversDelivery HelpersPickup BoysSlieetwritersOrder FillersCratersWrappers and PackersMillinery DesignersSellingAssistant to the FloralDesigner LOUIS PIZITZ DRYGOODS COMPANY587Sales people in the followingDepartmentsBakery GoodsLingerieLadies' DressesLadies' Suits and CoatsDrugsHousedressesWallpaper and PaintFoundation GarmentsChildren's and Infants'WearSportswearHousecoats and RobesMusicMillineryHousefurnishingLampsToysDraperyRugsMajor AppliancesFurnitureFlowersEmployeesEmployees in the PrescriptionDepartmentLayaway Department Authorizersand Stock ClerksMarkersAPPENDIX BConstructionForemenCarpentersPaintersElectriciansAir Conditioning EngineersCabinetmakersFurniture RefinishersLaborersDraftsmenCulinary and Restaurant Em-ployeesSoda Fountain EmployeesPitchmenDetectiveChief CashierConfidential SecretariesAlterationworkers covered byILGU contract"Extra" Employees :OptometristPaymasterPay-roll clerks